Citation Nr: 0700003	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease with 
disc disease of the lumbar spine prior to September 26, 2003.  

2.  Entitlement to an increased evaluation for the service-
connected low back disability beginning on September 26, 
2003.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964 and from August 1972 to January 1975.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

A claim to reopen for service connection for post-traumatic 
stress disorder was denied by rating decision in December 
2005, and the veteran was notified of the denial later in 
December 2005.  A Notice of Disagreement was received from 
the veteran, and a Statement of the Case was issued in 
October 2006.  

As no further correspondence has been received with respect 
to this issue, it is not part of the veteran's current 
appeal.  See 38 C.F.R. § 20.200 (2006).  

Although the issue on appeal was that of an initial 
evaluation in excess of 10 percent for service-connected low 
back disability,. it has been recharacterized as stated on 
the perceding page.  The matter of an increased rating for 
the service-connected low back disability after September 26, 
2003 is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  



FINDING OF FACT

The service-connected low back disability is shown to have 
been productive of a level of impairment that more nearly 
approximated that of moderate, but not severe, limitation of 
motion prior to September 26, 2003.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent, but not higher the service-connected low back 
disability prior to September 26, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5010-5292 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In July 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No 
additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2005 letter said 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The veteran was informed in a letter dated in March 2006 of 
the applicable regulations on disability ratings and 
effective dates if his claim was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
pertinent VA examination and treatment records are on file.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims files.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearings.  The Board additionally finds that VA 
has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  


Rating Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the previous criteria for rating a lumbar spine 
disability, slight limitation of the motion of the lumbar 
spine was assigned a 10 percent disability rating.  

A 20 percent evaluation was assigned for moderate limitation 
of motion, and a 40 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

An increased evaluation can, as noted above, also be assigned 
for a disability rated due to loss of functional use and 
limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Analysis

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of motion of 
the low back, under Diagnostic Code 5292, is a residual 
condition.  

A November 2000 rating decision granted service connection 
for traumatic synovitis of the right knee, with a history of 
torn cartilage and lateral ligaments (right knee disability).  

A May 2001 Board decision granted service connection for the 
incremental increase in low back disability attributable to 
the veteran's service-connected right knee disability.  Based 
on the Board's decision, a November 2001 rating decision 
assigned a 10 percent evaluation for service-connected low 
back disability effective on August 20, 1997.  

VA orthopedic examinations in October 1997, April 1999 and 
May 2000 show forward flexion of the lumbar spine from 80 to 
90 degrees, with extension to approximately 15 degrees and 
lateral bending and rotation also restricted.  It was noted 
in May 2000 that all back movement was limited by pain.  
Degenerative disc disease and degenerative joint disease were 
diagnosed.  

When examined by VA in October 2001, forward flexion of the 
lumbar spine was from 0 to 60 degrees, with extension to 15 
degrees; lateral bending was to 15 degrees on the right and 
to 25 degrees on the left.  It was noted that the veteran's 
service-connected right knee disability caused significant 
gait abnormality.  

The examiner concluded that there would be no change in 
limitation of motion or neuropathy without the right knee 
disability and that the significant difference due to the 
right knee disability was only in the amount of pain and 
discomfort the veteran had on a daily basis.  

While the examiner in October 2001 concluded that there was 
no change in limitation of motion of the low back due to 
service-connected right knee disability, the Board finds that 
the medical evidence as a whole does not allow the Board to 
separate the low back symptomatology due to service-connected 
right knee disability from symptomatology due to other 
possible causes.  

In fact, the VA examiner in April 1999 said that adjustment 
of the veteran's gait due to right knee disability could have 
an additive effect on his low back symptoms, and it was noted 
by the examiner in October 2001 that the veteran's right knee 
disability caused significant gait abnormality.  

Additionally, it was noted by an examiner in November 2005 
that, although the service-connected right knee disability 
more likely than not caused worsening of low back 
symptomatology, he was unable to determine the additional 
limitation of motion of the low back due to the service-
connected right knee.  

When the range of low back motion findings noted above are 
reviewed without attempting to separate the loss of low back 
motion due to the service-connected right knee from loss of 
low back motion due to other factors, the Board concludes 
that, with consideration of the factors in DeLuca, the 
disability picture more nearly approximates moderate 
limitation of motion of the low back prior to September 26, 
2003.  38 C.F.R. § 4.7.  

However, as forward flexion of the lumbar spine was to at 
least 60 degrees prior to September 26, 2003, with extension 
to 15 degrees and rotation to 20 degrees, the disability 
picture is not reflective of severe limitation of low back 
motion.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Because there is no 
medical evidence that the veteran's service-connected right 
knee disability has caused vertebral fracture or ankylosis, 
or that there is evidence of lumbosacral strain or 
intervertebral disc syndrome warranting more than a 20 
percent evaluation, the Board finds that another rating code 
is not more appropriate for the veteran's low back disability 
under the old schedular criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, 5293, 5295 (2003).  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 20 percent under 
any applicable rating criteria involving the veteran's low 
back disability prior to September 26, 2003, the Board 
concludes that staged ratings are not warranted.  See 
Fenderson, 12 Vet. App. 119 (1999).  



ORDER

An initial evaluation of 20 percent, but not higher for the 
service-connected low back disability prior to September 26, 
2003 is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



REMAND

The Board notes that, with respect to evaluation of the 
service-connected low back disability under the new criteria 
beginning September 26, 2003, there currently is some 
question as to the severity of the relevant symptomatology.  

Under the current criteria, a 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is between 31 
and 60 degrees and a 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006).  

Although an examination in November 2005 showed forward 
flexion of the lumbar spine to 52 degrees, the findings by a 
private physical therapist in June 2006 indicate that flexion 
of the thoracolumbar spine might be less than 30 degrees.  
There is some ambiguity in the record because the therapist 
indicated in the June 2006 evaluation that full range of low 
back motion was from 0 to 72 degrees, rather than from 0 to 
90 degrees, as noted in Note (2) of the section on rating 
disabilities of the spine.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the severity of a 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Based on the above, the remaining matter is REMANDED  to the 
RO for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
low back disability since June 2006.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  After the above have been completed, the 
RO must arrange for a VA examination of the 
veteran to determine the current severity of 
the service-connected low back disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies must be accomplished; and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe all 
low back symptomatology.  

The examiner must also provide full findings 
on the range of motion of the thoracolumbar 
spine, and comment on whether there is any 
thoracolumbar spine weakness, fatigability, 
incoordination, or flare-ups.  If feasible, 
such findings must be portrayed in terms of 
degrees of additional loss of motion.  

The examiner must identify any objective 
evidence of pain in the thoracolumbar spine 
and any functional loss associated with pain.  
All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, must be set forth in 
a typewritten report.  

3.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.  

4.  After undertaking all indicated action, 
the RO must readjudicate the veteran's claim 
for an increased rating for service-connected 
low back disability since September 26, 2003.  
If the benefit sought on appeal remains 
denied, the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


